EXHIBIT 21.1 Subsidiaries of the Registrant Name of Subsidiary: State or Country Under Laws of WhichOrganized Accounting Services, LLC Delaware America’s Innovative Insurance Solutions, Inc. California American Driving Records, Inc. California ATI Title Agency of Ohio, Inc. Ohio ATI Title Company of Alabama, LLC Alabama ATI Title Company, LLC Delaware Atone Acquisition Corporation Delaware Atone Software, Inc. Delaware Basis100 Corporation California Basis100, Inc. Canada C & S Appraisal Services, LLC Minnesota CoreLogic Australia Pty Limited Australia CoreLogic CMSI, Inc. Delaware CoreLogic Commercial Real Estate Services, Inc. Florida CoreLogic Consumer Services, Inc. California CoreLogic Credco of Puerto Rico, Inc. Delaware CoreLogic Credco, LLC Delaware CoreLogic Default Information Services, LLC Florida CoreLogic Flood Services, LLC Delaware CoreLogic Global Services Private Limited India CoreLogic Holdings (Mauritius) Limited Mauritius CoreLogic Holdings II, Inc. Delaware CoreLogic Holdings, Inc. Delaware CoreLogic Information Solutions Holdings, Inc. Delaware CoreLogic Information Solutions, Inc. Delaware CoreLogic Investments Corporation Cayman Islands CoreLogic Jenark, Inc. Maryland CoreLogicLocate, Inc. Delaware CoreLogic Merger Corporation California CoreLogic National Background Data, LLC Delaware CoreLogic National Data Registry, LLC Delaware CoreLogic Proxix Solutions, Inc. Delaware CoreLogic Public Records, LLC Delaware CoreLogic Real Estate Flood & Tax Solutions, LLC Delaware CoreLogic Real Estate Information Services, LLC California CoreLogic Real Estate Solutions, LLC California CoreLogic Real Property Services, G.P. Texas CoreLogic SafeRent, Inc. Delaware CoreLogic Services, LLC Delaware CoreLogic Solutions Limited United Kingdom CoreLogic Supply Chain Security, LLC Arizona CoreLogic Tax Services, LLC Delaware CoreLogic Teletrack, Inc. Georgia CoreLogic US, Inc. Delaware CoreLogic Valuation Services, LLC Delaware CreditReportPlus, LLC Maryland Data Tree LLC California E-Net Canada Financial Services Inc. Canada Finiti Group, LLC Delaware Finiti Title Company of Alabama, LLC Alabama Finiti Title, LLC Delaware Finiti, LLC Delaware First American Capital Trust I Delaware First Canadian Credco, Inc. Canada First Indian Services Private Limited India FPSdirect, LLC Delaware Happy Home Buying, Ltd. Cayman Islands Harvard Design and Mapping Company, Inc. Massachusetts JV Mortgage Solutions, LLC Delaware LeadClick Media, Inc. California Marketlinx Corp. Canada Marketlinx, Inc. Tennessee Multifamily Community Insurance Agency, Inc. Maryland Omega Insurance Services, Inc. Florida Online Mortgage Explorer, Inc. Canada Prime Valuation Services, LLC Delaware Quantrix Credit Services, LLC Delaware RealtyBid International, LLC Delaware RealtyBid.com, LLC Florida RELS Management Company, LLC Delaware RELS Reporting Services, LLC Iowa RELS Title Services, LLC Delaware RELS, LLC Delaware RES Direct, LLC Delaware Screeners Advantage, Inc. Delaware SecoLink Information Services, LLC Pennsylvania SecoLink Management Services, LLC Pennsylvania SecoLink Settlement Services, LLC Pennsylvania Servicios Profesionales Atlas, S. de R.L. de C.V. Mexico Soluciones Prediales de Mexico, S. de R.L. de C.V. Mexico Statistics Data, Inc. Delaware Teletrack UK Limited United Kingdom Texas HoldCo LLC Texas Total Mortgage Solutions, L.P. Delaware Valuation Information Technology, LLC Iowa ValuationVentures, LLC Delaware Westlake Settlement Services LLC Delaware
